Citation Nr: 0806109	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1973 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995)

The veteran is service connected for traumatic lumbar disc 
injury, evaluated as 40  percent disabling; sciatica of the 
right lower extremity, evaluated as 40 percent disabling; 
sciatica of the left extremity, evaluated as 20 percent 
disabling; and scars of the lumbar region, evaluated as 10 
percent disabling.  

According to the veteran's TDIU application, received in 
August 2005, he worked 30 hours a week as a driver until 
2004.  He reported having a high school education.  
Information from his employer received in June 2005, noted 
that he was currently working as a driver and worked up to 12 
hours a day and 24 hours a week.  On his VA Form 9, received 
in April 2006, the veteran indicated that he was no longer 
working as he was unable to sit or stand for long periods of 
time.  He added that he had been denied vocational 
rehabilitation benefits.  Most recently, he submitted a 
statement in January 2008 indicating that he was unable to be 
on his feet for more than 15 minutes at a time, had to use a 
cane, and could only drive short distances.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran' (former) employer should 
be contacted again for updated 
information concerning the veteran's 
employment status.  Any information 
obtained should be associated with the 
claims folder.  

2.  The veteran's vocational and 
rehabilitation folder should be obtained 
and associated with the claims folder.

3.  In the event the veteran is no longer 
employed in a substantially gainful 
manner, schedule the veteran for a VA 
medical examination to ascertain the 
impact his service-connected disabilities 
have on the veteran's ability to 
participate in substantially gainful 
employment.  The examiner should 
disregard the veteran's age and his 
nonservice-connected disabilities in 
making the determination.  The claims 
folder should be made available to the 
examiner and the examiner should state on 
the report that the claims folder has 
been reviewed.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



